Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 2/28/22 has been entered and fully considered.
Claims 1-7 and 9-20 have been amended.
Claims 8 and 21 have been cancelled.
Summary
Applicant’s arguments see pages 6-10, filed 2/28/22, with respect to claims 1-7 and 9-20 have been fully considered and are persuasive.  The 103 rejection of claims 1-7 and 9-20 have been withdrawn.
Claims 1-7 and 9-20 are pending and have been considered.
Reasons for Allowance
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of an integrated process for producing a low pour point MARPOL complaint compliant bunker fuel oil, said process comprising: a) subjecting a residue feed stock to mild thermal cracking in a mild thermal cracking unit to produce a cracked effluent stream, wherein the mild thermal cracking unit comprises a furnace and a reactor; wherein the residue feed stock is subjected to thermal cracking to form lighter fractions; b) fractionating the thermally cracked 
	MOORE ET AL. (US PG PUB 20190040329) is the closest prior art that teaches:
MOORE teaches in the abstract and FIG. 1-16, a multi-stage process for reducing the production of a Product Heavy Marine Fuel Oil from Distressed Fuel Oil Materials (DFOM) involving a pre-treatment process that transforms the DFOM into Feedstock HMFO which is subsequently sent to a Core Process for removing the Environmental Contaminates. The Product Heavy Marine Fuel Oil complies with ISO 8217 for residual marine fuel oils and has a sulfur level has a maximum sulfur content (ISO 14596 or ISO 8754) between the range of 0.05 mass % to 1.0 mass. A process plant for conducting the process is also disclosed.
	However, MOORE differs from the claimed invention in that MOORE does not disclose or suggest Applicant’s claimed invention.
In other words, although the objective of MOORE is to produce low sulfur containing MARPOL compliant bunker fuel oil, MOORE also teaches using hydrogen as an activating gas; wherein the claimed process neither uses hydrogen nor a catalyst.  Moreover, the claimed invention discloses an integrated process for producing a low pour point MARPOL compliant bunker fuel oil comprises different process steps than those of MOORE.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771





/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771